DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.

Claim 13 is Mislabeled
In applicant’s claims dated 7/8/2022, applicant labeled claim 13 as “Previously presented” instead of “withdrawn”.  Applicant is encouraged to correctly label claims.  Claim 13 was withdrawn from further consideration by the examiner in the Non-Final Rejection dated 11/01/2021 as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claim 13 remains withdrawn.  

Duplicate Claims Warning
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 6 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,589,338 to Nakamori in view of U.S. 2009/0229641 by Yoshida in view of U.S. 2008/0156349 by Kim. 
With regard to claim 1, Nakamori teaches a method of cleaning a substrate (item W in Figure 5) with a first cleaning solution (applicant’s first cleaning solution) ejected from a nozzle (item 34 in Figure 5) onto a first surface of the substrate (Col. 6, 9-42; Col. 8, line 42 to Col. 10, line 56; Col. 11, line 50 to Col. 12, line 67).  Nakamori’s method comprises recovering used cleaning solution in a main storage tank (item 57 in Figure 5) after the first cleaning solution is used to clean the first surface of the substrate, circulating the recovered cleaning solution through a loop comprising a pump (item 62 in Figure 5) and filter (item 64 in Figure 5), and returning the filtered cleaning solution (this filtered cleaning solution reads on applicant’s second cleaning solution) to the nozzle such that the filtered cleaning solution is ejected and used to clean the first surface of the substrate (Col. 8, line 42 to Col. 10, line 56; Col. 11, line 50 to Col. 12, line 67).  Nakamori does not explicitly teach that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.  However, since the filtered, second cleaning solution was previously used to perform cleaning of the substrate, it is reasonably expected that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.  
Nakamori does not teach that the first cleaning solution that corresponds to applicant’s first cleaning solution is an unused cleaning solution.
Yoshida teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to a cleaning apparatus with an empty cleaning liquid tank (Abstract; Par. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakamori such that the first cleaning solution is fresh cleaning solution supplied into the main storage tank (item 57 in Nakamori’s Figure 5) when the main storage tank is initially empty before a substrate is treated.  The motivation for performing the modification was provided by Yoshida, who teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus with an empty cleaning liquid tank.  
The combination of Nakamori in view of Yoshida does not teach that the substrate is cleaned with a third cleaning solution after the substrate is cleaned with the filtered, second cleaning solution, wherein the third cleaning solution is also an unused solution. 
Nakamori teaches that the first cleaning solution is SC1 cleaning solution (Col. 6, 9-42; Col. 7, 5-27).  Nakamori teaches that after the substrate is cleaned with the SC1 cleaning solution in a first cleaning station (item 5 in Figure 1), the substrate is moved to a second cleaning station (item 8 in Figure 1) and therein cleaned with a SC2 cleaning solution (Col. 6, 9-42; Col. 7, 5-27).  Nakamori teaches that that the cleaning system illustrated in Figure 5 is also representative of the cleaning system used in the second cleaning station (item 8 in Figure 1; Col. 7, 5-7).
Yoshida teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to a cleaning apparatus with an empty cleaning liquid tank (Abstract; Par. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakamori in view of Yoshida such that after the substrate is cleaned with the filtered, second cleaning solution, the substrate cleaned with SC2 solution in a second cleaning station, wherein the substrate is initially cleaned with fresh, unused SC2 solution (this fresh, unused SC2 solution corresponds to applicant’s third cleaning solution) prior to then being cleaned with recovered, filtered, and reused SC2 solution.  The motivation for performing the SC2 cleaning using initially-supplied SC2 solution and subsequently-supplied recovered, filtered, and reused SC2 solution was provided by Nakamori, who suggests as much when teachings that the cleaning system illustrated in Figure 5 is also representative of the cleaning system used in the second cleaning station (item 8 in Figure 1).  Nakamori – in addition to that suggestion – is also considered to provide motivation for performing the SC2 cleaning using initially-supplied SC2 solution and subsequently-supplied recovered, filtered, and reused SC2 solution because Nakamori teaches that such a method of performing initial cleaning with cleaning solution and subsequently performing more cleaning once that solution is recovered and filtered can be a successful method for cleaning a substrate’s surface (Col. 8, line 42 to Col. 10, line 56; Col. 11, line 50 to Col. 12, line 67 of Nakamori).  The motivation for having the initially-supplied SC2 solution be fresh and unused was provided by Yoshida, who teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to a cleaning apparatus with an empty cleaning liquid tank.
The combination of Nakamori in view of Yoshida does not teach that the total time period of cleaning with the fresh, unused SC1 solution and the fresh, unused SC2 solution is less than a time period of cleaning with the recovered and filtered SC1 solution.  
In the art of cleaning substrates, it is well known that optimizing a cleaning step duration is a result-effective variable because a cleaning step that is insufficiently long will not performed the desired level of cleaning and a cleaning step that is too long in duration will waste time.  An example of such a teaching is provided by Kim, who teaches that when cleaning a substrate, optimizing the duration of the cleaning step is desirable because the step must be performed long enough to be effective while not being performed excessively long such that time is wasted (Par. 0027).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamori in view of Yoshida by optimizing the durations of the steps of cleaning with the fresh, unused SC1 solution, cleaning with the recovered and filtered SC1 solution, and cleaning with the fresh, unused SC2 solution.  The motivation for performing the modification was provided by the fact that, in the art of cleaning substrates, it is well known that optimizing a cleaning step duration is a result-effective variable because a cleaning step that is insufficiently long will not performed the desired level of cleaning and a cleaning step that is too long in duration will waste time – Kim being an example of such a teaching.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,589,338 to Nakamori in view of U.S. 2009/0229641 by Yoshida in view of U.S. 2008/0156349 by Kim as applied to claim 1 above, and further in view of U.S. 2008/0017222 by Miya.
With regard to claims 5 and 10, the combination of Nakamori in view of Yoshida in view of Kim teaches rinsing the substrate with water after cleaning the substrate with the filtered, second cleaning solution (Col. 12, 46-67 of Nakamori). 
The combination of Nakamori in view of Yoshida in view of Kim does not recite that the rinsing water is functional water.
Miya teaches that after cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water (Abstract; Par. 0028, 0036, and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakamori in view of Yoshida in view of Kim such that the rinsing is performed with functional water instead of just water.  The motivation for performing the modification was provided by Miya, who teaches that when cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water.  
Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai in view of U.S. 2009/0229641 by Yoshida in view of U.S. 2008/0017222 by Miya in view of U.S. 2008/0156349 by Kim.
With regard to claim 1, Hashimoto teaches a method of cleaning a substrate (item W in Figures 1 and 4E), wherein the substrate is held and rotated while a first cleaning solution is discharged by a nozzle (item 3 in Figures 1 and 4E) onto a first surface of the substrate (Par. 0036-0041 and 0053-0065).  
Hashimoto does not teach that the substrate is cleaned with a second cleaning solution having a lower cleanliness than the first cleaning solution.
Amai teaches that when cleaning a rotating substrate (item W in Figure 10) with cleaning liquid ejected from a nozzle onto a surface of the substrate, used cleaning liquid flung from the rotating substrate can be captured, filtered (using filter system 157 and filter 222 in Figure 10), and sent back to the nozzle for reuse as a second, previously-used cleaning liquid that is again discharged by the nozzle onto the surface of the substrate (Par. 0062, 0090-0094, 0102, and 0108-0114).  Amai teaches that this process of filtration and reuse allows previously-used cleaning liquid to be reused during the cleaning of a substrate, thus advantageously reducing the overall consumption of cleaning liquid (Par. 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto such that used cleaning solution from the rotating substrate is captured, filtered through a filtration system (item 157 in Amai’s Figure 10) of the type taught by Amai and filter (item 222 in Amai’s Figure 10) of the type taught by Amai, and returned to the nozzle as a second, filtered cleaning solution that is again discharged from the nozzle onto the first surface of the substrate.  In this method of Hashimoto in view of Amai, the first cleaning solution is discharged by the nozzle onto the first surface of the rotating substrate, used cleaning solution from the rotating substrate is collected, filtered, and sent back to the nozzle as a second cleaning solution and discharged by the nozzle onto the first surface of the rotating substrate.  The motivation for performing the modification was provided by Amai, who teaches that such a process of filtration and reuse allows previously-used cleaning liquid to be reused during the cleaning of a substrate, thus advantageously reducing the overall consumption of cleaning liquid.  The combination of Hashimoto in view of Amai does not explicitly teach that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.  However, since the filtered, second cleaning solution was previously used to perform cleaning of the substrate, it is reasonably expected that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.
In the method of Hashimoto in view of Amai, the second cleaning solution is a previously used cleaning solution that has been recovered and filtered.
The combination of Hashimoto in view of Amai does not recite that the first cleaning solution has not been previously used.  
Yoshida teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus in order to perform cleaning (Abstract; Par. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai such that the first cleaning solution is fresh cleaning solution initially supplied to the nozzle of Hashimoto in view of Amai.  The motivation for performing the modification was provided by Yoshida, who teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus in order to perform cleaning.    
The combination of Hashimoto in view of Amai in view of Yoshida does not teach cleaning the first surface of the substrate with a third cleaning solution after cleaning the substrate with the second cleaning solution.
In the method of Hashimoto in view of Amai in view of Yoshida, a rinsing of the substrate with water is performed after the cleaning of the substrate with the second cleaning solution in order to rinse used cleaning solution from the substrate (Par. 0062 of Hashimoto).
Miya teaches that after cleaning a substrate with a cleaning solution, used cleaning solution can be successfully removed from the substrate by rinsing the substrate with electrolytic ionized water solution (Abstract; Par. 0028, 0036, and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida such that the rinsing is performed with electrolytic ionized water solution instead of just water.  The motivation for performing the modification was provided by Miya, who teaches that after cleaning a substrate with a cleaning solution, cleaning solution can be successfully removed from the substrate by rinsing the substrate with electrolytic ionized water solution.  In this combination of Hashimoto in view of Amai in view of Yoshida in view of Miya, the electrolytic ionized water solution can be considered a third cleaning solution because it functions to clean used cleaning solution off the treated substrate.  
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya does not teach that the electrolytic ionized water solution used to perform the rinsing is an unused solution.  However, in the art of cleaning surfaces with cleaning liquid, it is well known that cleaning with unused cleaning liquid advantageously allows a surface to be cleaned without being contaminated by the cleaning liquid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida in view of Miya such that the electrolytic ionized water solution used to perform rinsing of the substrate is unused electrolytic ionized water solution.  In the art of cleaning surfaces with cleaning liquid, it is well known that cleaning with unused cleaning liquid advantageously allows a surface to be cleaned without being contaminated by the cleaning liquid, and the motivation for performing the modification would be to prevent the substrate from potentially being contaminated by the electrolytic ionized water solution during the rinse cleaning of the substrate.  
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya does not teach that the cleaning with the unused first cleaning solution and the rinse cleaning with the unused electrolytic ionized water solution occurs for a combined total time that is less than a time period of cleaning with the second cleaning solution.
In the art of cleaning substrates, it is well known that optimizing a cleaning step duration is a result-effective variable because a cleaning step that is insufficiently long will not performed the desired level of cleaning and a cleaning step that is too long in duration will waste time.  An example of such a teaching is provided by Kim, who teaches that when cleaning a substrate, optimizing the duration of the cleaning step is desirable because the step must be performed long enough to be effective while not being performed excessively long such that time is wasted (Par. 0027).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya by optimizing the durations of the steps of cleaning with the unused first cleaning solution, cleaning with the second cleaning solution, and rinse cleaning with the unused electrolytic ionized water solution.  The motivation for performing the modification was provided by the fact that, in the art of cleaning substrates, it is well known that optimizing a cleaning step duration is a result-effective variable because a cleaning step that is insufficiently long will not performed the desired level of cleaning and a cleaning step that is too long in duration will waste time – Kim being an example of such a teaching.
With regard to claims 5 and 10, in the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim, the electrolytic ionized water solution used to perform the rinsing (after the cleaning with the second cleaning solution) is functional water (see Par. 0039 of Miya).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai in view of U.S. 2009/0229641 by Yoshida in view of U.S. 2008/0017222 by Miya in view of U.S. 2008/0156349 by Kim as applied to claim 1 above, and further in view of U.S. 2019/0131144 by Iwahata.  
With regard to claim 3, the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim teaches that the second cleaning solution is a cleaning solution that is filtered (via a filter corresponding to filter 222 in Amai’s Figure 10) after being previously used.
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim does not teach that the second cleaning solution is filtered at a temperature lower than room temperature.
Iwahata teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded (Par. 0007 and 0008), and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness (Par. 0113 and 0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim such that a cooler is located upstream of the filter that corresponds to filter 222 in Amai’s Figure 10, wherein the cooler functions to cool the second cleaning solution prior to the second cleaning solution reaching the filter.  The motivation for performing the modification was provided by Iwahata, who teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded, and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness.  
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai in view of U.S. 2009/0229641 by Yoshida in view of U.S. 2008/0017222 by Miya in view of U.S. 2008/0156349 by Kim as applied to claim 1 above, and further in view of U.S. 2019/0131144 by Iwahata.
With regard to claims 6 and 12, the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim teaches that the second cleaning solution is a cleaning solution that is filtered (via a filter corresponding to filter 222 in Amai’s Figure 10) after being previously used.
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim does not teach that the second cleaning solution has a temperature lower than room temperature.
Iwahata teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded (Par. 0007 and 0008), and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness (Par. 0113 and 0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim such that a cooler is located upstream of the filter that corresponds to filter 222 in Amai’s Figure 10, wherein the cooler functions to cool the second cleaning solution prior to the second cleaning solution reaching the filter.  The motivation for performing the modification was provided by Iwahata, who teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded, and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness.  
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata does not recite that the second cleaning solution is cooled to a temperature below room temperature such that the substrate is cleaned with the second cleaning solution while the second cleaning solution is at a temperature below room temperature.  However, Iwahata is considered to teach that the temperature of processing liquid sent through a filter for the processing liquid is a result-effective variable because Iwahata teaches that the temperature of the processing liquid can affect the pore size of the filter (and thus the filter’s effectiveness at filtering; Par. 0007 and 0008 of Iwahata), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata such that the temperature of the second cleaning solution cooled by the cooler is optimized – thus advantageously ensuring that the filter (corresponding to filter 222 in Amai’s Figure 10) has a pore size that allows the filter to function as intended.  
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata does not recite that the temperature of the first cleaning solution is equal to or greater than room temperature.  However, since the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata teaches neither heating nor cooling the first cleaning solution, it is reasonably expected that the temperature of the first cleaning solution is room temperature when used to clean the substrate.  However, if this “reasonably expected” argument is not persuasive, here is another argument: in the art of cleaning substrates with a cleaning liquid, it is well known that the temperature of cleaning liquid is a result-effective variable because it affects how energetic the cleaning liquid molecules are (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata such that the temperature of the first cleaning solution is optimized for the cleaning of the substrate.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai in view of U.S. 2009/0229641 by Yoshida in view of U.S. 2008/0017222 by Miya in view of U.S. 2008/0156349 by Kim as applied to claim 10 above, and further in view of U.S. 2019/0131144 by Iwahata.
With regard to claim 11, the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim teaches that the second cleaning solution is a cleaning solution that is filtered (via a filter corresponding to filter 222 in Amai’s Figure 10) after being previously used.
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim does not teach that the second cleaning solution has a temperature lower than room temperature.
Iwahata teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded (Par. 0007 and 0008), and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness (Par. 0113 and 0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim such that a cooler is located upstream of the filter that corresponds to filter 222 in Amai’s Figure 10, wherein the cooler functions to cool the second cleaning solution prior to the second cleaning solution reaching the filter.  The motivation for performing the modification was provided by Iwahata, who teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded, and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness.  
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata does not recite that the second cleaning solution is cooled to a temperature below room temperature such that the substrate is cleaned with the second cleaning solution while the second cleaning solution is at a temperature below room temperature.  However, Iwahata is considered to teach that the temperature of processing liquid sent through a filter for the processing liquid is a result-effective variable because Iwahata teaches that the temperature of the processing liquid can affect the pore size of the filter (and thus the filter’s effectiveness at filtering; Par. 0007 and 0008 of Iwahata), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata such that the temperature of the second cleaning solution cooled by the cooler is optimized – thus advantageously ensuring that the filter (corresponding to filter 222 in Amai’s Figure 10) has a pore size that allows the filter to function as intended.  
The combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata does not recite that the temperature of the first cleaning solution is equal to or greater than room temperature.  However, since the combination of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata teaches neither heating nor cooling the first cleaning solution, it is reasonably expected that the temperature of the first cleaning solution is room temperature when used to clean the substrate.  However, if this “reasonably expected” argument is not persuasive, here is another argument: in the art of cleaning substrates with a cleaning liquid, it is well known that the temperature of cleaning liquid is a result-effective variable because it affects how energetic the cleaning liquid molecules are (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida in view of Miya in view of Kim in view of Iwahata such that the temperature of the first cleaning solution is optimized for the cleaning of the substrate.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 13, 202
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714